Exhibit 10.1

 

FOURTH AMENDMENT

TO

REGISTRATION RIGHTS AGREEMENT

 

THIS FOURTH AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
made and entered into as of October 13, 2010 by and among TECHNISCAN, INC., (the
“Issuer”), BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain
Registration Rights Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other holders listed on Schedule I thereto,
as amended pursuant to that certain Amendment to Registration Rights Agreement
dated as of May 10, 2010, that certain Second Amendment to Registration Rights
Agreement dated as of September 30, 2010, and that certain Third Amendment to
Registration Rights Agreement dated as of October 5, 2010 (collectively, the
“Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.                                     Amendment of the Agreement.  (a) 
Pursuant to Section 10 of the Agreement, in Section 1 the definition for
“Effectiveness Deadline” shall be revised as follows:

 

Each reference to number 198 in clause (i) of such definition shall be deleted
and replaced with the number 215.

 

(b)  The reference to “Schedule I” in the first paragraph of the Agreement is
replaced by a reference to “the signature pages.”

 

2.                                     Continued Effect of the Agreement.  All
provisions of the Agreement, except as modified by this Amendment, shall remain
in full force and effect and are reaffirmed.  Other than as stated in this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the parties under the Agreement.

 

3.                                     Interpretation of Amendment.  In the
event of any conflict, inconsistency, or incongruity between any provision of
this Amendment and any provision of the Agreement, the provisions of this
Amendment shall govern and control.

 

4.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
agreement.  A facsimile or e-mailed “.pdf” data file copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Registration Rights Agreement as of the date first set forth above.

 

TECHNISCAN, INC.

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

 

By:

/s/ David C. Robinson

By:

/s/ Robert Kessler

David C. Robinson

Robert Kessler

Chief Executive Officer

Member

 

--------------------------------------------------------------------------------